Exhibit E 1) Incapital Holdings LLC holds 99.9% of voting securities of Incapital LLC. 2) Officers of Incapital LLC. John S. Radtke, CEO May 25, 2005 to present John Radtke joined the firm in 2005 and is the firm’s Chief Executive Officer. Phillip E. Johnson, President, Treasurer& COO July 5, 2000 to present Phil Johnson joined the firm in July 2000 and is the firm’s President. A.Brad Busscher, General Counsel June 1, 2009 to present Brad Busscher is joined the firm in 2009 and is the firm’s General Counsel.Prior to joining Incapital, Mr. Busscher served as General Counsel of Mesirow Financial. Thomas J. Belka, Controller, Executive Director October 10, 2000 to present Tom Belka joined the firm in 2000 and is the firm’s Controller. Brandon L. Klerk, Chief Compliance Officer November 29, 2010 to present Brandon Klerk joined the firm in 2010 and is the firm’s Chief Compliance Officer.Prior to joining Incaptial, Mr. Klerk held positions with Financial Industry Regulatory Authority and was Chief Compliance Officer of ODL Securities. Joseph J. Novak, Chief Administrative Officer August 3, 1999 to present Joseph Novak joined Incapital in August 1999 and is the firm’s Chief Administrative Officer and Head of Human Resources.
